CCA 36785. Notice is hereby given that a- case requiring mandatory review of the decision of the United States Air Force Court of Criminal Appeals in which the affirmed sentence extends to death was filed under Rule 23 on this 24th day of December, 2014.*
Appellant will file a brief under Rule 23(b), not to exceed 250 pages, no later than sixty days after the date of this notice. Appellee will file a brief, not to exceed 250 pages, within sixty days of the filing of Appellant’s brief. Appellant may file a reply brief, not to exceed 50 pages, within twenty days of the filing of Appellee’s brief. The briefs may be filed electronically, but should counsel file said pleadings in a paper format, such pleadings shall conform in all respects to the requirements of Rule 37(a), with the additional requirement that they,be printed on 3-hole pre-punched paper and otherwise comply in all respects with Rule 24(f)(2). The briefs and the reply, if any, shall be divided into the following parts: Part A shall set forth systemic issues and case-specific issues raised before the Court of Criminal Appeals but not previously decided by this Court; Part B shall set forth all issues not raised before the court below; Part C shall set forth systemic issues previously decided by this Court but raised to avoid waiver; these issues may be listed without argument as an exception to Rule 24(a), but must cite pertinent authority to support the position taken. All exhibits cited in the pleadings filed before this Court shall be included in the Joint Appendix. After all pleadings have been submitted, Appellant and Appellee are directed to seek agreement on the issues to be heard at oral argument, and to inform the Court of those issues. If no agreement can be reached, the parties will so advise the Court within 10 days of the date of the filing of the last pleading, and the Court will resolve any differences.

 The caption on the document filed by the Judge Advocate General states that it is a "Certificate for Review” rather than a "Mandatory Review Case” as required by Rule 23. However, upon review of the document, this appears to be a scrivener's error.